Title: To James Madison from Valentin de Foronda, 26 November 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Phílada. Noviembre 26. de 1808

El 30. de Octubre tube la honra de remitir a V.S. la cuenta de parte del Señor Vírrey de Mexíco, quíen reclama los gastos que han producído los Amerícanos en la Calífornia; y V.S. no ha tenido à bien contextarme.
El 3. de Noviembre anuncié á V.S. la abertura de los Puertos de Caracas, è ígnoro sí esta carta ha llegado á sus manos.
El mismo día supliqué á V.S. se sírvíera dar las ordenes corresponds. á fín de que los Sheriffes respeten al Encargado de Negocíos de S. M. el Rey mí Amo y del Agregado, el Caballero Lema, como asì mismo sus famílías; y hasta ahora no se sí ha recibído V.S. mi carta, ni sí ha dado las ordenes solícitaba; cosa tan necesaría porque hay Sheriffes, Juezes de Paz, que insultan los derechos Díplomatìcos.
El 5. de Novìembre me quexé de un atróz ínsulto, hecho en los terrìtorios de San Agustin de la Florida; y V.S. no me ha contextado tampoco.
Como sì dexara de hacer estas reclamaciones, pasaría con razon à los ojos de mì Gobierno por un Agente helado, è índiferente, me veo precísado por mi honor, à hacerselas à V. S., quíen observará que no se las hago sobre otros asuntos a que no se me ha contextado, partícularmente sobre el asunto de los 21.635.Ps. que reclama el Señor Gobernador Salcedo, cuya cuenta remití el 22. de Marzo; y no habíendo tenido contextacíon, bolví á escribir el 3. de Junio, esto es sobre dos meses y medío despues y víendo que V.S. no me contextaba, y que he puesto de mi parte los medíos regulares para recibir una respuesta, no inculco ya repitíendo cartas; pues es muy bochornoso no recibir respuestas; sobre todo quando considero que el no contextarme, es no contextar á mi Soberano: así me he ceñido à dar parte à mi Corte de lo que me pasa sobre estos asuntos.  Me ofrezco con todos los respetos debidos a la obedíencía de V.S. y pide á Dios guê su vída Ms. as.  B L M de V.S su mas atento servídor
Valentin de Foronda
